DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03/29/2022 has been entered.  Claim(s) 1 and 5-7 have been amended. Accordingly, claim(s) 1-16 are currently pending in the application.  
Applicant's remarks and amendments to the claim(s) 1 have overcome the 103 rejections in view of Ohnishi (US 2012/0262526 - of record) in view of Gasso Puchal (US 2015/0266305 - of record) and in further view of Comb (US 2013/0186558 - of record) previously set forth in the Office Action mailed 09/30/2021.
Reasons for Allowance
Claim(s) 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why a three-dimensional object shaping system as claimed is deemed novel and non-obvious over the prior art of record is that while Ohnishi (US 2012/0262526 - of record) in view of Gasso Puchal (US 2015/0266305 - of record) and in further view of Comb (US 2013/0186558 - of record) teaches a controller, a plurality of ink jet heads, a shaping platform, a carriage, a main scanning driver, a laminate direction driver, wherein the carriage comprises an air flow generator with an air passage disposed in the carriage with a plurality of air outlets, the prior art of record along with a further prior art search do not teach or suggest wherein the plurality of inkiet heads is arranged in the air passage so as to be side-by-side in the main scanning direction with the plurality of air outlets disposed therebetween.
 Claim(s) 2-16 are allowed because the claims are dependent upon allowable independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743